Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
When considered as a whole and in light of the specification, claims 19-27, 29-44 are allowable over the art of record.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 19, 33, 36:
The Reasons for Allowance of 05/12/2022 are herein incorporated and restated, with particular attention to what Leppanen and Rouvinez, both alone and in combination would teach and/or reasonably suggest to a person of ordinary skill.
As previously explained, neither Leppanen nor Rouvinez show or reasonable suggest:
rendering an avatar representing the second user and the 3D representation of the first display device; 
updating at least one of body poses or hand gestures of the avatar based on the input message; obtaining an updated 3D representation of the first display device; and 
rendering the avatar with updates and the updated 3D representation of the first display device.
Faaborg et al. (WO2017100753, Faaborg) teaches a USING GESTURES TO SHARE PRIVATE WINDOWS IN SHARED VIRTUAL ENVIRONMENTS. Faaborg further teaches:
rendering an avatar representing the second user and the 3D representation of the first display device (¶ [0036]) (e.g., From the perspective of other users (e.g., user 204), the user 202 can be rendered in the virtual environment 200 as shown by virtually rendered user 202. For example, the shared virtual environment 200 projects/renders the user 202 into a shared virtual environment 200 and shows the user as user 202. The image 200 includes a rendering of the upper half of a body simulated from a corner viewing position. Here, the user 202 is shown pointing into the virtual environment, which may indicate the arm position of the user as the user 202 is actually pointing in front of the HMD device 106.); 
updating at least one of body poses or hand gestures of the avatar based on the input message; obtaining an updated 3D representation of the first display device (¶ [0042]) (e.g., , a user 306 associated with the private window 302 performs an outward pushing gesture 308 of the private window 302. Any number and/or type(s) of other gestures or variants thereof may also be used. For instance, the user 306 may grasp the window 302 during the gesture, place their hand on the window 302 during the gesture, hover their hand above the window 302 during the gesture, etc. Motion of the window 302 may continue after the gesture 308 in, for example, a floating manner); and 

However, none of Leppanen, Rouvinez, or Faaborg seem to show or reasonable suggest:

rendering the avatar with updates and the updated 3D representation of the first display device.



As to dependent claims 20-27, 29-32, 34, 35, 37-44:
These claims are dependent upon allowable independent claims 19, 33, 36, respectively, and thus are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, matthew Ell can be reached on 5712703264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        7/16/2022